l

IN THE SUPREME COURT OF THE STATE OF NEVADA

LAS VEGAS DEVELOPMENT GRQUP, N0. B5318
LLC, A NEVADA LIMITED LIABILITY

COMPANY,

   
 
 
 
  

FELED

Appellant,

‘t

vs. '
BANK OF MERICA, NA, A W 1 2 2%“
NATIONAL BANKING ASSOCIATIUN, TR ClE K. LINBEMAN
‘  , minimum
Res oxidant. a, l -‘
DEPUTY amen

   

ORDER DISMISSING APPEAL

 

Pureuant to the stipulation of the V parties} and cause

appearing, this appeal is disinisseml.1 The parties shall bear their own
i costs and attorney fees. NRAP 4263).
It is 50 ORDERED.

 

CLERK OF THE SUPREME CQU'RT
TRACIE  1  5
BY:

an: Hon. Jessie Elizabeth Walsh, District Judge
Roger P. Croteau 8: Associates, Ltd.
Akerman LLP/Las Vegas
Eighth District Court Clerk

An unpublis rd order shall not be regarded as precedent and shall not be cited as legal authority. SCR
1

 

lln light of this order, the parties’ stipulation for an extension of
time to ﬁle the answering brief is denied as moot.

SUPREME Caum
OF
NEVADA

CLERK’S ORDER

(mum   j‘